                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

UNITED STATES OF AMERICA                           §
                                                   §
v.                                                 §    CRIMINAL NO. 4:14-CR-105 ALM
                                                   §
MALCOLM EUGENE FLOURNOY (2)                        §


               MEMORANDUM ADOPTING REPORT AND
       RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

        Came on for consideration the above-referenced criminal action, this Court having heretofore

referred the request for revocation of Defendant’s supervised release to the United States Magistrate

Judge for proper consideration. The Court has received the Report of the United States Magistrate

Judge pursuant to its order. Defendant having waived allocution before this Court as well as his

right to object to the Report of the Magistrate Judge, the Court is of the opinion that the findings and

conclusions of the Magistrate Judge are correct.

        It is, therefore, ORDERED that the Magistrate Judge’s Report is ADOPTED as the opinion

of the Court. It is further ORDERED that Defendant’s supervised release is hereby REVOKED.

It is further ORDERED that Defendant be committed to the custody of the Bureau of Prisons to be

imprisoned for a term of eighteen (18) months, with twelve (12) months supervised release to follow,

the first up to 120 days of which shall be served in a residential reentry facility. Defendant must

have approval from the U.S. Probation officer for any residence Defendant may reside at after

leaving the half-way house. Supervised release terms to be modified to require Defendant to take any

mental health medications prescribed by a treating physician. The Court further recommends that

Defendant’s term of imprisonment be carried out in FCI Fort Worth, if appropriate.

        IT IS SO ORDERED.
SIGNED this 26th day of March, 2019.




                          ___________________________________
                          AMOS L. MAZZANT
                          UNITED STATES DISTRICT JUDGE
